     3:21-mj-00113


Attachment 1


                                           COUNT 1
                            (Destruction of Government Property)
                                      (18 U.S.C. § 1361)
       On or about March 13, 2021, ANTHONY AMOSS willfully damaged and destroyed, and

attempted to damage or destroy, property owned by the United States, that is, glass windows of

the Mark O. Hatfield United States Courthouse, which damage exceeds $1000;

       In violation of 18 U.S.C § 1361.

                                           COUNT 2
                            (Destruction of Government Property)
                                      (18 U.S.C. § 1361)
       On or about March 20, 2021, Anthony AMOSS willfully damaged and destroyed, and

attempted to damage or destroy, property leased by the United States, that is, glass windows of

the Portland Field Office of Immigration Customs Enforcement, which damage exceeds $1000;

       In violation of 18 U.S.C §1361.

                                           COUNT 3
                            (Destruction of Government Property)
                                      (18 U.S.C. § 1361)
       C.      That on April 1, 2021, Anthony AMOSS willfully damaged and destroyed, and

attempted to damage or destroy, property owned by the United States, that is, glass windows of

the Mark O. Hatfield United States Courthouse, which damage exceeds $1000;

       In violation of 18 U.S.C § 1361.
